March 26, To Our Shareholders: On behalf of the Board of Directors, I cordially invite you to attend the Annual Meeting of Shareholders of City Holding Company to be held at The Resort at Glade Springs located at 255 Resort Drive, Daniels, WV 25832, on Wednesday, April 30, 2008 at 2:30 p.m. The notice of meeting and proxy statement accompanying this letter describes the specific business to be acted upon. In addition to the specific matters to be acted upon, there will be a report on the progress of the Company and an opportunity for questions of general interest to the shareholders.We hope that you will join us at this year’s Annual Meeting and look forward to personally greeting those of you who are able to attend. It is important that your shares be represented at the meeting.Whether or not you plan to attend the annual meeting, please vote your shares by: (1) accessing the Internet at the website included on the proxy card, (2) calling the toll-free number shown on the proxy card, or (3) completing, signing and returning the enclosed proxy card as soon as possible in the postage-paid envelope provided. City Holding Company thanks you for your consideration and your continued support. Sincerely, Philip L.
